Appeal from an order of the Children’s Court, St. Lawrence County, adjudging defendant to be the father of a child born out of wedlock and directing him to pay $25 per week to the probation officer of St. Lawrence County for the education and support of such child. The evidence sustains the contention that the defendant was the father of the child involved. Under the circumstances of this case there was no abuse of discretion in denying the motion for an examination before trial. Although defendant may have been somewhat restricted in his right to cross-examine in the first instance he was subsequently permitted to go into the proMbited matters and any error in this regard was thereby corrected. Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.